


NORTHWEST NATURAL GAS COMPANY


EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME PLAN


(2010 Restatement)

--------------------------------------------------------------------------------





NORTHWEST NATURAL GAS COMPANY
EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME PLAN
(2010 RESTATEMENT)




TABLE OF CONTENTS


 

 ARTICLE I.    DEFINITIONS  1    1.01  Benefit Commencement Date  1    1.02
 Board of Directors  1    1.03  Change in Control  1    1.04  Committee  1  
 1.05  Company  1    1.06  Effective Date  1    1.07  Final Annual Compensation
 1    1.08  Normal Retirement Date  1    1.09  Participant  1    1.10  Plan  1  
 1.11  Retirement Plan  1    1.12  Separation from Service  1    1.13  Service
 1    1.14  Surviving Beneficiary  2    1.15  Total and Permanant  2        
 ARTICLE II.    AMOUNT OF BENEFITS; RIGHT TO RECEIVE BENEFITS  2    2.01  Normal
Retirement Supplemental Income  3    2.02  Early Retirement Supplemental Income
 3    2.03  Disability Retirement Supplemental Income  3    2.04  Death Benefits
 3    2.05  Vested Benefits  3    2.06  Post-Retirement Change in Retirement
Pklan Benefits  4    2.07  Forfeiture of Benefits  4    2.08  Change in Control
Supplemental Benefits  4          ARTICLE III.    PAYMENT OF BENEFITS  4    3.01
 Form of Supplemental Payments  4    3.02  Commencement of Supplemental Payments
 5

 3.03  Six-Month Minimum Delay  5    3.04   Source  5    3.05  Key Man Insurance
 5      

ARTICLE IV.    ADMINISTRATION  5    4.01  Committee Discretion  5    4.02
 Company Right to Amend, Modify or Terminate  5      

ARTICLE V    GENERAL PROVISIONS  6    5.01  No Effect on Employment  6    5.02
 Legally Binding  6

 5.03  Notice  6    5.04  No Transfer of Benefits  6    5.05  Disclosure to
Participants  6

 5.06  Adoption  6    5.07  Integration Clause  6        


2004 ESRIP Appendix
 

--------------------------------------------------------------------------------


NORTHWEST NATURAL GAS COMPANY
EXECUTIVE SUPPLMENTAL RETIREMENT INCOME PLAN
(2010 RESTATEMENT)
 
PURPOSE; EFFECTIVE DATE
 
This Executive Supplemental Retirement Income Plan (“Plan”) was established
effective January 1, 1981, and was later amended, to promote the best interests
of the Company by enabling the Company (a) to attract to its key management
positions persons of outstanding ability, and (b) to retain in its employ those
persons of outstanding competence who occupy key executive positions and who in
the past contributed and who continue in the future to contribute materially to
the success of the business by their ability, ingenuity and
industry.  Participation in the Plan is limited to a select group of management
and highly compensated employees.  Effective September 1, 2004, participation is
limited to Participants in the Plan as of September 1, 2004, and no new
Participants will be added to the Plan after September 1, 2004.  In order to
comply with changes in applicable law and to clarify existing provisions, the
Company adopted the 2007 Restatement on December 20, 2007 with a retroactive
effective date of January 1, 2005; provided, however, that the amendments made
in the 2007 Restatement shall not apply to any Participant whose Separation from
Service occurred prior to January 1, 2005 and the benefits for those
Participants shall be governed by the terms of the Plan in effect immediately
prior to the 2007 Restatement.  The Plan is further amended by this 2010
Restatement on December 17, 2009 effective as of January 1, 2010, and these
amendments shall not apply to any Participant whose Separation from Service
occurred prior to January 1, 2010.


ARTICLE I.                      DEFINITIONS

 
The following words and phrases as used herein shall, for the purpose of this
Plan and any subsequent amendment thereof, have the following meanings, unless a
different meaning is plainly required by the context:


1.01           Benefit Commencement Date means the first day of the month in
which Plan benefits are required to commence as provided under 3.02.


1.02           Board of Directors means the Board of Directors of the Company as
constituted from time to time.


1.03           Change in Control Severance Benefit means, for any Participant
who is party to a Change in Control Severance Agreement with the Company, the
severance benefit provided for in such agreement; provided, however, that such
severance benefit is a “Change in Control Severance Benefit” for purposes of
this Plan only if, under the terms of the Participant’s Change in Control
Severance Agreement, the Participant becomes entitled to the severance benefit
(a) after a change in control of the Company has occurred, (b) because the
Participant’s employment with the Company has been terminated by the Participant
for good reason in accordance with the terms and conditions of the Change in
Control Severance Agreement or by the Company other than for cause or
disability, and (c) because the Participant has satisfied any other conditions
or requirements specified in the Change in Control Severance Agreement and
necessary for the Participant to become entitled to receive the severance
benefit.  Under no circumstances will a Participant who is not party to a Change
in Control Severance Agreement be deemed to become entitled to a Change in
Control Severance Benefit for purposes of this Plan.  For purposes of 1.03, the
terms “change in control,” “good reason,” “cause” and “disability” shall have
the meanings as may be set forth in the Participant’s Change in Control
Severance Agreement, if any.
 
1.04           Committee means the Organization and Executive Compensation
Committee of the Board of Directors, previously known as the Compensation
Committee.


1.05           Company means Northwest Natural Gas Company and its subsidiaries.


1.06           Effective Date means January 1, 1981, subject to any later
effective date of any specific section provided in any amendment hereto.


1.07           Final Annual Compensation means the annual average determined by
taking the sum of the Participant’s Total Compensation for the five (5)
consecutive Compensation Years out of the Participant’s final ten (10)
Compensation Years with the Company which produce the highest total amount, and
dividing such sum by five (5).  If a Participant receives a Promotion (as
defined below) and then has a Separation from Service before December 31 of the
fourth Compensation Year that commenced on or after the effective date of such
Promotion, Final Annual Compensation shall be based on a three (3) year average
instead of a five (5) year average.  If a Participant receives a Promotion and
then has a Separation from Service on or after December 31 of the fourth
Compensation Year, and before December 31 of the fifth Compensation Year, that
commenced on or after the effective date of such Promotion, Final Annual
Compensation shall instead be based on a four (4) year average.  A “Promotion”
shall include any promotion to the position of Chief Executive Officer,
President or Chief Financial Officer or any other change in title that the
Committee determines to include a significant increase in
responsibilities.  Notwithstanding the foregoing, if any Participant has a
Separation from Service on or before December 31, 2010, Final Annual
Compensation shall instead be based on a three (3) year average.


1.07-1           Total Compensation for any Compensation Year means the sum of
(a) plus (b):


(a)           The annual salary approved by the Board of Directors and in effect
during the Compensation Year; provided, however, that if a Participant’s salary
is changed during a Compensation Year, the salary amount included in Total
Compensation for that Compensation Year shall be the total amount of salary the
Participant earned for services during that Compensation Year or would have
earned for services during that Compensation Year if employment had continued at
his or her final salary level for the full Compensation Year.


(b)           The annual performance award for the prior calendar year approved
by the Board of Directors by the beginning of the Compensation Year; provided,
however, that the amount of the annual performance award included in Total
Compensation for any calendar year after 2009 shall not exceed 125% of the
Participant’s target award; provided further, however, that if a Participant has
a Separation from Service during the last 61 days of any Compensation Year,
Total Compensation for each of the Participant’s final ten (10) Compensation
Years shall also be calculated as the sum of the salary in effect for such
Compensation Year as determined under (a) plus the annual performance award for
the calendar year that ended during such Compensation Year, and these alternate
Total Compensation calculations shall be used if the resulting Final Average
Compensation is higher.
 
1.07-2           Compensation Year means the twelve (12) month period from March
1 to February 28/29, including any partial portion of such period preceding a
Separation from Service.


1.08           Normal Retirement Date means the first day of the month next
following the Participant’s 65th birthday.


1.09           Participant means an employee specifically designated by the
Committee to be covered under this Plan and who continues to fulfill all
requirements for participation.  The initial designation of Participants shall
be all executive officers of the Company elected by the Board of Directors (not
including “assistant” officer positions).  A list of Participants as of
September 1, 2004 who were employed by the Company as of that date is included
in the 2004 ESRIP Appendix.  No new Participants shall enter the Plan after
September 1, 2004.


1.10           Plan means the Executive Supplemental Retirement Income Plan
herein set forth, as amended from time to time.


1.11           Retirement Plan means the Company’s Retirement Plan for
Non-Bargaining Unit Employees, as amended from time to time.


1.12           Separation from Service shall have the meaning ascribed to such
term in Treasury Regulations §1.409A-1(h).
 
1.13           Service depends on the context:


1

--------------------------------------------------------------------------------


 
 
a)           Benefit Accrual.  Service for benefit accrual under 2.01 means
years of actual participation, including service credited under 1.13(c), after
becoming a Participant under this Plan, plus any additional years of benefit
accrual credit earned or awarded under 2.01-2(b)(2) and/or (3).
 
         (b)           Vesting Service.  Service for vesting means all service
with the Company from commencement of employment, including service credited
under 1.13(c), plus any additional grant under 2.05-5.


(c)           Other Service.  To the extent “service” is not addressed by (a) or
(b) above, Service includes all accredited years of service with the Company
credited under the Retirement Plan and includes all periods of Company paid
disability and long-term disability leave.
 
1.14           Surviving Beneficiary means the beneficiary or beneficiaries
designated by the Participant on the form provided by the Company.  Such
beneficiary designation may be changed by the Participant at any time by written
notice to the Committee.  If no Surviving Beneficiary is designated, or if the
designated Surviving Beneficiary dies before the Benefit Commencement Date, the
Surviving Beneficiary shall be the Participant’s surviving spouse or, if none,
the Participant’s estate.


1.15           Total and Permanent Disability means that the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.
 
ARTICLE II.                      AMOUNT OF BENEFITS; RIGHT TO RECEIVE BENEFITS


Each Participant or the Participant’s Surviving Beneficiary shall have the right
to receive, and the Company shall pay, supplemental benefits as provided in this
Article II, in the form and at the time provided in Article III:


2.01           Normal Retirement Supplemental Income.  Upon Separation from
Service at or after the Normal Retirement Date with at least ten (10) years of
Service for vesting under 1.13(b), a Participant shall be entitled to receive,
subject to 2.07, monthly supplemental retirement payments determined under
2.01-1 through 2.01-4:


2.01-1           Determining ESRIP Benefit Amount.  The amount to be paid at the
Normal Retirement Date under this Plan shall be determined by a three step
process under the following (a), (b) and (c):


(a)           Determine Target Benefit.  The sum of the Participant’s accrued
target percentage credits under 2.01-2 is multiplied by Final Annual
Compensation.


(b)           Determine Offset Amount.  The amount to be paid at Normal
Retirement Date from three other sources of retirement benefits shall be
determined under 2.01-3.


(c)           Determine Net Benefit.  If the target benefit amount under (a)
exceeds the total payments from the other three sources under (b), the excess
shall be paid under 2.01-4.


2.01-2     Accrued Target Percentage.  Participant’s accrued target percentage
shall be the sum of the accruals at the rate specified below in (a) for each
Year of Participation (defined below in (b)) credited under this Plan


(a)           Yearly Accrual Percentage Schedule:


(1)           Years 1-15.  The yearly target percentage accrual for all
Participants shall be:


Years of Participation
Accrued Target Percentage for Each Year of Participation
Maximum Total Target Percentage
Years 1 through 15
4.33% per Year
65% (15 Years times 4.33%)



(2)           Years 16-25.  In addition, each of the Participants who had at
least six (6) Years of Participation as of September 1, 2004 as shown in the
attached 2004 ESRIP Appendix shall be entitled to additional accruals for Years
of Participation 16-25 as follows:


Years of Participation
Accrued Target Percentage for Each Year of Participation
Maximum Total Target Percentage
Years 16 through 25
0.50% per Year
70% (15 Years times 4.33% plus 10 Years times 0.50%)



(b)           Year of Participation means the sum of (1), (2) and (3):


(1)           Each consecutive twelve (12) month period (including fractions
calculated to the nearest hundredth of a year) of Service measured by each
anniversary of the date of first becoming a Participant under this Plan.


(2)           Any additional Years of Participation awarded to a Participant by
the Committee in the exercise of its discretion, specifically including any
additional Years of Participation reflected in the attached 2004 ESRIP Appendix
as of September 1, 2004.


(3)           Three (3) additional Years of Participation credit shall be
awarded to any Participant who becomes entitled to a Change in Control Severance
Benefit.


2.01-3           Payments From Other Sources.  The total annual payments from
the three sources listed below in (a), (b) and (c) shall be determined, all
calculated as a single life annuity.
 
(a)           the Retirement Plan.


(b)           Social Security (as determined under 2.01-4(b)(2)).


(c)           Supplemental retirement payments under Section 5.7 of the
Company’s Executive Deferred Compensation Plan and Section 8 of the Company’s
Deferred Compensation Plan for Directors and Executives.


2.01-4           Benefit Payable Under This Plan.  The monthly payment under
this Plan shall be determined under the formula of (a) minus (b) as follows:


(a)           The target monthly benefit shall be one-twelfth (1/12) times Final
Annual Compensation times the accrued target percentage determined under 2.01-2
above; provided, however, that if a Participant’s Separation from Service is
after December 31, 2010 and the target monthly benefit for the Participant
calculated as if the Participant’s Separation from Service had been on December
31, 2010 is greater than the target monthly benefit calculated based on the
Participant’s actual Separation from Service, then the target monthly benefit as
of December 31, 2010 shall be used;


MINUS


(b)           The sum of (1) plus (2) plus (3):


(1)           The Participant’s monthly retirement benefit under the Retirement
Plan assuming commencement of benefits in the month following Separation from
Service and calculated as if the Participant had elected to have the entire
benefit paid as a single life annuity;




2

--------------------------------------------------------------------------------


PLUS


(2)           One-twelfth (1/12) of the Participant’s annual primary Social
Security benefit assuming commencement of benefits in the month following
Separation from Service and determined in the same manner and based on the same
earnings as are used to compute the actual Social Security benefit;
 
PLUS

(3)           The Participant’s monthly supplemental retirement benefit under
Section 5.7 of the Company’s Executive Deferred Compensation Plan and/or Section
8 of the Company’s Deferred Compensation Plan for Directors and Executives,
calculated in each case as if the Participant had elected to have the benefit
paid as a single life annuity.
 
2.02           Early Retirement Supplemental Income.  Upon Separation from
Service at or after age fifty-five (55) with at least ten (10) years of Service
for vesting under 1.13(b), a Participant shall be entitled to receive, subject
to 2.07, the reduced monthly supplemental retirement payments determined as
follows:


2.02-1           First, the target monthly early retirement benefit shall be
equal to one-twelfth (1/12) times the Participant’s Final Annual Compensation
times the accrued target percentage determined under 2.01-2 based on the
Participant’s Years of Participation at the time of Separation from Service;
provided, however, that if a Participant’s Separation from Service is after
December 31, 2010 and the target monthly early retirement benefit for the
Participant calculated as if the Participant’s Separation from Service had been
on December 31, 2010 is greater than the target monthly early retirement benefit
calculated based on the Participant’s actual Separation from Service, then the
target monthly early retirement benefit as of December 31, 2010 shall be used.


2.02-2           Second, the unreduced monthly supplemental payment under this
Plan shall be determined under the formula in 2.01-4, using in 2.01-4(b)(1) the
Participant’s monthly retirement benefit under the Retirement Plan assuming
commencement of benefits in the month following the Participant’s Normal
Retirement Date and a projected 2.5% annual increase in the Consumer Price Index
between Separation from Service and Normal Retirement Date and calculated as if
the Participant had elected to have the entire benefit paid as a single life
annuity, using in 2.01-4(b)(2) the Participant’s estimated monthly Social
Security benefit payable at age 65 assuming no earnings after Separation from
Service and no projected increases in the national average wage index or cost of
living between Separation from Service and age 65, and using in 2.01-4(b)(3) the
Participant’s monthly retirement benefit under Section 5.7 of the Company’s
Executive Deferred Compensation Plan and/or Section 8 of the Company’s Deferred
Compensation Plan for Directors and Executives, calculated in each case assuming
that benefits could have been and were commenced in the month following the
Participant’s Normal Retirement Date and as if the Participant had elected to
have the benefit paid as a single life annuity.


2.02-3           Third, the unreduced monthly amount under 2.02-2 shall be
reduced by one-half of one percent (0.50%) per month for each full or partial
month by which the Benefit Commencement Date precedes the Participant’s 62nd
birthday, as illustrated in the following table:


Percentage of Unreduced Early Retirement Benefit for Benefit Commencement at
Specified Age*
Retirement Age
Percentage
Retirement Age
Percentage
55
58%
59
82%
56
64%
60
88%
57
70%
61
94%
58
76%
62-64
100%



* This table shows the percentage reduction based on years prior to age 62.  The
actual percentage reduction will be further adjusted for each additional month
by which the Participant’s age at the Benefit Commencement Date precedes the
retirement age specified in the table.


2.03           Disability Retirement Supplemental Income.  Upon a Participant’s
Total and Permanent Disability while employed by the Company and with at least
fifteen (15) years of Service for vesting under 1.13(b) and 1.13(c), a
Participant shall be entitled to receive, subject to 2.07, monthly supplemental
retirement payments determined in the same manner as early retirement payments
under 2.02.
 
2.04           Death Benefits.  If a Participant dies during employment or
before the Benefit Commencement Date for any other benefit under this Plan, a
monthly supplemental death benefit shall be paid to the Participant’s Surviving
Beneficiary as follows:


2.04-1           Amount.  The amount of the monthly supplemental death benefit
shall be determined under either 2.01, 2.02, 2.03, 2.05 or 2.08, as applicable,
assuming that (a) the Participant had a Separation from Service on the date of
death (or on the Participant’s actual Separation from Service, if earlier), (b)
the Participant had survived until the Benefit Commencement Date that would have
been applicable under 3.02 based on the assumed date of Separation from Service,
(c) the Participant had selected the form of annuity selected by the Surviving
Beneficiary pursuant to 2.04-2, and (d) the Participant had died on the day
after the Benefit Commencement Date.


2.04-2           Annuity Form.  The Surviving Beneficiary may at any time prior
to the applicable Benefit Commencement Date elect one of the available annuity
forms under 3.01 for purposes of calculating and paying the death benefit under
2.04-1.  If the Surviving Beneficiary does not make a timely election under this
2.04-2, the Surviving Beneficiary shall be deemed to have elected a 100% joint
and survivor annuity (without the “pop-up” feature) if the Surviving Beneficiary
is one individual; otherwise, the Surviving Beneficiary shall be deemed to have
elected the life annuity with 120 guaranteed payments under 3.01-1.


2.04-3           Other Death Benefits.  The supplemental death benefit under
this Plan shall be in addition to any death benefit provided by any other
Company sponsored plan or insurance program.


2.05           Vested Benefits.  Upon Separation from Service with at least five
(5) years of Service for vesting under 1.13(b), a Participant who is not
eligible for benefits under 2.01, 2.02, 2.03 or 2.08, shall be entitled to
receive, subject to 2.07, the reduced monthly supplemental retirement payments
determined as follows:


2.05-1           First, the unreduced monthly supplemental payment under this
Plan shall be determined in the same manner as such amount would be determined
for early retirement payments under 2.02-1 and 2.02-2, except that in
2.01-4(b)(2) there shall be used the Participant’s estimated monthly Social
Security benefit payable at age 65 assuming continuation of earnings after
Separation from Service through age 65 at the Participant’s final salary level
with the Company, but with no projected increases in the national average wage
index or cost of living between Separation from Service and age 65.
 
2.05-2           Second, the vested portion of the unreduced monthly amount
shall be determined by multiplying the unreduced monthly amount by the vested
percentage set forth in the following table that corresponds to the
Participant’s number of years of Service for vesting under 1.13(b):


Completed Years of Vesting Service
Vested Percentage
Years 1-4
0%
Year 5
50%
Year 6
60%
Year 7
70%
Year 8
80%
Year 9
90%
Year 10 and above
100%

 
2.05-3           Third, if the Participant’s Separation from Service occurs
before age fifty-five (55), the vested portion of the unreduced monthly amount
under 2.05-2 shall be reduced by one-half of one percent (0.50%) per month for
each full or partial month by which the Benefit Commencement Date precedes the
Participant’s 65th birthday, as illustrated in the following table:
3

--------------------------------------------------------------------------------




Percentage of Unreduced Vested Retirement Benefit for Benefit Commencement at
Specified Age
Commencement Age
Percentage
Commencement Age
Percentage
55
40%
60
70%
56
46%
61
76%
57
52%
62
82%
58
58%
63
88%
59
64%
64
94%



If the Participant’s Separation from Service occurs at or after age 55, the
vested portion of the unreduced monthly amount under 2.05-2 shall be reduced in
the same manner as provided under 2.02-3 for early retirement benefits.


2.05-4           Vesting Service Credit.  One year of vesting service is awarded
for each period of 12 consecutive months of employment with the Company, with
the first such period beginning on the Participant’s employment commencement
date and subsequent periods beginning on each anniversary of the Participant’s
employment commencement date.


2.05-5           Committee Discretion.  For any specified Participant, the
Committee may, in its discretion, grant additional vesting service credit, waive
the minimum service requirement, reduce the early retirement reduction
percentage for payments starting before age 65, or make any appropriate
adjustment of the benefit amount under this Plan.


2.06           Post-Retirement Change in Retirement Plan Benefits.


2.06-1           Change in Benefit Formula.  If, after supplemental payments
start under this Plan, the benefit payable to a retired Participant is increased
under the Retirement Plan by a change in the Retirement Plan benefit formula or
its components, the supplemental payment under this Plan shall be reduced to
reflect such increase, effective for and after the first month when such
increase is paid.  The supplemental benefit shall be recalculated under the
benefit formula (2.01, 2.02, 2.03, 2.04, 2.05 or 2.08) applicable to the retiree
by substituting such increased Retirement Plan benefit in the formula, with all
other components of the formula to remain unchanged.


2.06-2           COLA Supplement.  Any post-retirement increase to the
Retirement Plan benefit that is not the result of a change of the Retirement
Plan benefit formula or its components (such as a cost of living adjustment for
retirees) shall not trigger a recalculation of benefits under 2.06-1 of this
Plan.


2.07           Forfeiture of Benefits.  Notwithstanding any other provision of
this Plan to the contrary, Plan benefits shall be forfeited as follows:


2.07-1           Discharge for Cause.  No Plan benefits shall be paid if the
Participant is discharged from the Company for cause involving illegal or
fraudulent acts or conduct detrimental to the interests of the Company.


2.07-2           Agreement Not to Compete.  No Plan benefits shall be paid to a
Participant unless, prior to the date Plan benefits are scheduled to commence,
the Company receives Participant’s written agreement not to compete with the
Company or its subsidiaries during the period of Plan benefit payments.  Plan
benefits shall be forfeited in whole or in part, as the Committee shall decide,
for any breach of such agreement not to compete.


2.08           Change in Control Supplemental Income.


2.08-1           Benefit Calculation.  A Participant who has a Separation from
Service before the Normal Retirement Date and is or becomes entitled to a Change
in Control Severance Benefit shall have a 100% vested right to receive, subject
to 2.07, monthly supplemental retirement payments determined in the same manner
as early retirement payments under 2.02, except that (a) the Participant shall
be credited with additional Years of Participation as provided in 2.01-2(b)(3),
and (b) in lieu of applying 2.02-3, the unreduced monthly amount under 2.02-2
shall be reduced by one-quarter of one percent (0.25%) per month for each full
or partial month by which the Benefit Commencement Date precedes the
Participant’s 62nd birthday.
 
2.08-2           Possible Benefit Recalculation.  With respect to any
Participant who is party to a Change in Control Severance Agreement, it may be
the case that (a) the Participant’s employment with the Company is terminated
prior to a “change in control” of the Company (as defined in the Participant’s
Change in Control Severance Agreement), (b) a change in control of the Company
occurs after such termination, and (c) the Participant then becomes entitled to
a Change in Control Severance Benefit.  If, after such termination of employment
and prior to the time that the Participant becomes entitled to a Change in
Control Severance Benefit, supplemental benefit payments to the Participant have
started under the Plan, then, at such time thereafter as the Participant becomes
entitled to a Change in Control Severance Benefit, the benefits payable to the
Participant under the Plan shall be retroactively recalculated to reflect the
benefit enhancements applicable under the Plan as a result thereof.  To the
extent that the amount of the supplemental benefit payments paid to the
Participant prior to such recalculation is less than the amount of such payments
as so recalculated, the difference will be paid to the Participant in a cash
lump sum (without interest) as soon as practicable after the change in control
of the Company.
 
ARTICLE III.                                PAYMENT OF BENEFITS
 
3.01           Form of Supplemental Payments.  Subject to 3.01-3, supplemental
monthly payments to a Participant shall be made in the annuity form specified in
3.01-1; provided, however, that a Participant may elect at any time at least 30
days prior to the Benefit Commencement Date to have benefit payments made in one
of the annuity forms specified in 3.01-2:


3.01-1           Life Annuity With One Hundred Twenty (120) Guaranteed
Payments.  Unless the Participant elects another annuity form under 3.01-2 , the
Participant’s monthly supplemental benefit as determined under 2.01, 2.02, 2.03,
2.05 or 2.08 shall be paid as equal monthly payments for the Participant’s
lifetime, except that if the Participant dies before receiving one hundred
twenty (120) monthly payments, the balance of the one hundred twenty (120)
payments shall be made monthly to the Participant’s Surviving Beneficiary.


3.01-2           Annuity Forms under Retirement Plan.  The Participant may elect
to receive supplemental monthly payments in any of the standard or optional
annuity forms of benefit described in 6.01 and 6.02 of the Retirement Plan,
other than a joint and survivor annuity upon marriage or remarriage after the
annuity starting date.  Any such alternate annuity shall be the actuarial
equivalent of the benefit under 3.01-1 as determined by the Plan’s actuary based
on the actuarial assumptions used for determining equivalent benefits under the
Retirement Plan at the Benefit Commencement Date.


3.01-3           Small Benefit Cash Out.  If the actuarial equivalent lump sum
present value of a Participant’s benefits, based on the actuarial assumptions
used for determining equivalent benefits under the Retirement Plan at the
Benefit Commencement Date, is no more than the applicable dollar amount under
Internal Revenue Code section 402(g)(1)(B) (which is $16,500 in 2010), the
benefit shall be paid as a lump sum in such amount at the time annuity payments
would have otherwise commenced under 3.02.


4

--------------------------------------------------------------------------------


3.02           Commencement of Supplemental Payments.


3.02-1           Normal Retirement Supplemental Income.  If a Participant is
eligible for normal retirement benefits under 2.01, supplemental monthly
payments under this Plan shall commence with the first month following the
Participant’s Separation from Service.


3.02-2           Change in Control Supplemental Income.  If a Participant is not
eligible for normal retirement benefits under 2.01, but is eligible for change
in control retirement benefits under 2.08, supplemental monthly payments under
this Plan shall commence with the first month following the later of the
Participant’s 55th birthday or the Participant’s Separation from Service.


3.02-3           Disability Retirement Supplemental Income.  If a Participant is
not eligible for normal retirement benefits under 2.01 or change in control
retirement benefits under 2.08, but is eligible for disability retirement
benefits under 2.03, supplemental monthly payments under this Plan shall
commence with the first month following the later of the Participant’s 55th
birthday or the Participant’s Total and Permanent Disability; provided, however,
that a Participant may elect no later than December 31, 2008 to have any
disability retirement benefits commence under this 3.02-3 with the first month
following the later of the Participant’s Separation from Service or another
specified birthday of the Participant that shall be no less than age 56 and no
more than age 62.


3.02-4           Early Retirement Supplemental Income.  If a Participant is not
eligible for normal retirement benefits under 2.01, change in control retirement
benefits under 2.08 or disability retirement benefits under 2.03, but is
eligible for early retirement benefits under 2.02, supplemental monthly payments
under this Plan shall commence with the first month following the later of the
Participant’s 62nd birthday or the Participant’s Separation from Service;
provided, however, that a Participant may elect no later than December 31, 2008
to have any early retirement benefits commence under this 3.02-4 with the first
month following the later of the Participant’s Separation from Service or
another specified birthday of the Participant that shall be no less than age 55
and no more than age 61.


3.02-5           Vested Benefits.  If a Participant is not eligible for normal
retirement benefits under 2.01, change in control retirement benefits under
2.08, disability retirement benefits under 2.03 or early retirement benefits
under 2.02, but is eligible for vested benefits under 2.05, supplemental monthly
payments under this Plan shall commence with the first month following the later
of the Participant’s 65th birthday or the Participant’s Separation from Service;
provided, however, that a Participant may elect no later than December 31, 2008
to have any vested benefits commence under this 3.02-5 with the first month
following the later of the Participant’s Separation from Service or another
specified birthday of the Participant that shall be no less than age 55 and no
more than age 64.


3.02-6           Death Benefits.  If a Participant’s Surviving Beneficiary is
eligible for death benefits under 2.04, supplemental monthly payments under this
Plan shall commence in the month that benefits would have commenced under
3.02-1, 3.02-2, 3.02-3, 3.02-4 or 3.02-5, as applicable, if the Participant had
a Separation from Service on the date of death (or on the Participant’s actual
Separation from Service, if earlier) and then survived until benefits had
commenced.


3.02-7           Modification of Elections.  After December 31, 2008, a
Participant who has made an election under 3.02-3, 3.02-4 or 3.02-5 may elect to
change any or all of such elections provided that (a) such change election is
made in writing submitted to the Company no later than one year before the
birthday specified in the original election, (b) such change election shall not
be effective if the Participant’s Separation from Service occurs less than one
year after such change election, (c) the birthday specified in the change
election is at least five years after the birthday specified in the original
election (and therefore may be a higher age than that permitted in the original
election), and (d) the election under any of 3.02-3, 3.02-4 or 3.02-5 may only
be changed once under this 3.02-7.
 
3.03           Six-Month Minimum Delay.  Notwithstanding the foregoing, no
supplemental monthly payments under this Plan shall be paid to any Participant
until the seventh month following the month of the Executive’s Separation from
Service with the Company; provided, however, that this delay in commencement of
benefits shall not apply to death benefits under 2.04.  Any payments that would
have been paid if not for this 3.03 shall be accumulated and paid in full in the
seventh month following the month of the Participant’s Separation from Service
with the Company together with interest from the date each payment otherwise
would have been payable until the date actually paid.  Interest for any period
will be paid at the same rate applicable for that period under Section 6(f) of
the Company’s Deferred Compensation Plan for Directors and Executives.


3.04           Source.  The commitment of the Company to pay supplemental
retirement benefits under this Plan is an unsecured promise of the Company to
make the payments.  There is no asset or trust fund set aside for payment of
benefits hereunder, except to the extent held under the Company’s Umbrella Trust
for Executives, which is subject to the claims of the Company’s creditors under
conditions specified therein.


3.05           Key Man Insurance.  The Company shall purchase and own such key
man life insurance as it chooses on the life of any Participant.  No
Participant, nor his or her beneficiaries, heirs, assigns, personal
representative or estate, shall have any right to or interest in any such policy
or the proceeds payable thereunder on his or her death.  On death of the
Participant, the proceeds shall be paid to the Company.
 
ARTICLE IV.                                ADMINISTRATION


4.01           Committee Discretion.  The Committee shall have full power and
authority to interpret, construe and administer this Plan, to adopt appropriate
procedures, and to make all decisions necessary or proper to carry out the terms
of the Plan.  The Committee’s interpretation and construction hereof, and
actions hereunder, including any determination of benefit amount or designation
of the person to receive supplemental payments, shall be binding and conclusive
on all persons for all purposes.  The timetable and procedure for notice of
denial of benefit claims and for hearing on review of such denial shall be as
set forth in Article XIII of the Retirement Plan, and the Committee shall make
such final review and decision.  The Company’s vice president responsible for
human resources shall act as the Committee’s agent in administering this
Plan.  Neither the Company, nor its officers, employees, directors or Committee,
nor any member thereof, shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this Plan.


4.02           Company Right to Amend, Modify or Terminate.  The Company, by
action of the Board of Directors, reserves the exclusive right to amend, modify,
or terminate this Plan in whole or in part without notice to any
Participant.  No such termination, modification or amendment shall (a) terminate
or diminish any rights or benefits accrued by any Participant or Surviving
Beneficiary prior thereto, or (b) accelerate the payment of any Plan benefits
unless covered by an exception (set forth in regulations or other guidance of
the Internal Revenue Service) to the prohibition on acceleration of deferred
compensation.  In addition, with respect to any Participant who is party to a
Change in Control Severance Agreement with the Company, no such termination,
modification or amendment during the pendency of a “potential change in control”
of the Company (or, if a “change in control” of the Company occurs, during the
24-month period immediately following such change in control) shall, without the
written consent of the Participant, terminate or diminish any rights or benefits
to which the Participant may be entitled under the Plan.  For purposes of 4.02,
the terms “potential change in control” and “change in control” shall have the
meanings as may be set forth in the Participant’s Change in Control Severance
Agreement, if any.


5

--------------------------------------------------------------------------------


ARTICLE V.                                GENERAL PROVISIONS
 
5.01           No Effect on Employment.  This Plan shall not be deemed to give
any Participant or other person in the employ of the Company any right to be
retained in the employment of the Company, or to interfere with the right of the
Company to terminate any Participant or such other person at any time.  The
Company is authorized and empowered to treat the Participant or other person
without regard to the effect which such treatment might have under the Plan.


5.02           Legally Binding.  The rights, privileges, benefits and
obligations under this Plan are intended to be legal obligations of the Company
and binding upon the Company, its successors and assigns.  The Company agrees it
will not be a party to any merger, consolidation or reorganization, unless and
until its obligations hereunder shall be expressly assumed by its successor or
successors.


5.03           Notice.  Any election, notice or filing required or permitted to
be given to the Company or the Committee under this Plan shall be sufficient if
in writing and hand delivered, or sent by registered or certified mail, to the
Secretary of the Company.  Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.


5.04           No Transfer of Benefits.  The interest of any Participant or
beneficiary under this Plan shall not be transferred or transferable,
voluntarily or by operation of law, by assignment, anticipation, hypothecation,
pledge or other encumbrance, or by garnishment, attachment, levy, seizure or
other execution, or by insolvency, receivership, bankruptcy or other debtor
proceeding.


5.05           Disclosure to Participants.  Each Participant shall receive a
copy of this Plan, a copy of any written procedures for administering the Plan,
and any amendments to the Plan or procedures.


5.06           Adoption.  This Plan was approved by resolution of the Board of
Directors at a regular meeting on April 16, 1981, to be effective as of January
1, 1981.  Amendments shall take effect as specified in the implementing Board
resolution.


5.07           Integration Clause.  This written Plan document supersedes, and
takes precedence over, any prior oral or written promises to Participants.  The
Plan may be amended or modified only by a written amendment adopted by the
Company’s Board of Directors.


SIGNED pursuant to proper authority delegated by the Company’s Board of
Directors:


NORTHWEST NATURAL GAS COMPANY


By:  __________________________________
Gregg S. Kantor
Chief Executive Officer


Date: _________________________________


 
 
6

--------------------------------------------------------------------------------


2004 ESRIP APPENDIX
TO
NORTHWEST NATURAL GAS COMPANY
EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME PLAN
(Effective September 1, 2004)




The following executives are Participants in the Plan as of September 1,
2004.  No new Participants will enter the Plan after September 1, 2004.  The
Participants are entitled to the Years of Participation and Years of Vesting
Service shown in the following table, as of September 1, 2004:


Executive
Birth Date
Hire Date
Years of Participation (9/1/04)
Years of Vesting Service (9/1/04)
DeBolt, Bruce R.
12/07/47
2/15/80
24.55
24.55
Dodson, Mark S.
1/26/45
9/15/97
6.961
6.96
Doolittle, Lea Anne
1/12/55
10/30/00
3.83
3.83
Feltz, Stephen P.
8/26/55
10/25/82
5.50
21.83
Kantor, Gregg S.
4/30/57
9/15/96
6.67
7.96
McCoy, Michael S.
5/28/43
11/06/69
34.82
34.82
Rue, Conrad J.
11/25/45
10/29/74
29.85
29.85
Ugoretz, Beth A.
7/11/55
12/06/02
1.66
1.75



 
1 Benefits are subject to terms of Board-approved Employment Agreement.


 

